The plaintiff in error was convicted in the county court of Jackson county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to be confined in the county jail for a term of 30 days. The case was tried in September, 1928, and the appeal lodged in this court in July, 1928. *Page 287 
Where an appeal is prosecuted to this court, and no brief in support of the petition in error is submitted, and no appearance for oral argument made, this court will examine the record for jurisdictional errors and will read the evidence to ascertain if it reasonably supports the judgment, and if no fundamental error is apparent, and the evidence is sufficient, the case will be affirmed.
We have examined the record and find that the evidence fully sustains the verdict and judgment. No jurisdictional error is apparent.
The case is affirmed.